Title: From James Madison to Albert Gallatin, 10 September 1802
From: Madison, James
To: Gallatin, Albert


Dear Sir
Sepr. 10. 1802
Docr. Thornton wishes to dispose of a bill of Exchange for five hundred pounds sterling, on Quintin Dick Esqr London. The bills are at 60 days sight, and are sent with blanks, to Mr. Riddle of Alexandria, who is authorized to sell them. Should your department be in want of money in London, he wishes you to be acquainted with the opportunity. He has satisfied me that the draught is made on solid pounds, and you may retain this letter as equivalent to my endorsement of the Bills. They bear date the 3d. instant. The payment for them will be wanted about the first of next month. Sincerely & respectfully Yours
James Madison
 

   
   RC (NHi: Gallatin Papers).


